Name: 78/902/EEC: Council Decision of 30 October 1978 adopting joint research programmes for coordinating agricultural research
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-10

 Avis juridique important|31978D090278/902/EEC: Council Decision of 30 October 1978 adopting joint research programmes for coordinating agricultural research Official Journal L 316 , 10/11/1978 P. 0037 - 0040 Greek special edition: Chapter 03 Volume 23 P. 0032 ****( 1 ) OJ NO C 176 , 25 . 7 . 1978 , P . 2 . ( 2 ) OJ NO C 261 , 6 . 11 . 1978 , P . 29 . ( 3 ) OJ NO L 182 , 5 . 7 . 1974 , P . 1 . ( 4 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . COUNCIL DECISION OF 30 OCTOBER 1978 ADOPTING JOINT RESEARCH PROGRAMMES AND PROGRAMMES FOR COORDINATING AGRICULTURAL RESEARCH ( 78/902/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS COUNCIL REGULATION ( EEC ) NO 1728/74 OF 27 JUNE 1974 ON THE COORDINATION OF AGRICULTURAL RESEARCH ( 3 ), PROVIDES FOR COORDINATION AT COMMUNITY LEVEL OF NATIONAL AGRICULTURAL RESEARCH ACTIVITIES , IN ORDER TO CONTRIBUTE TOWARDS ATTAINING THE OBJECTIVES OF THE COMMON AGRICULTURAL POLICY ; WHEREAS ARTICLE 5 OF REGULATION ( EEC ) NO 1728/74 PROVIDES THAT THE COUNCIL IS TO DECIDE UPON SPECIFIC MEASURES FOR THE COORDINATION OF NATIONAL RESEARCH ACTIVITIES SO AS TO ALLOW RATIONAL ORGANIZATION OF MEANS EMPLOYED , EFFICIENT USE OF RESULTS AND THE ORIENTATION OF SUCH WORK TOWARDS THE AIMS OF THE COMMON AGRICULTURAL POLICY , AS WELL AS THE IMPLEMENTATION OF JOINT PROJECTS DESIGNED TO SECOND OR SUPPLEMENT WORK UNDERTAKEN IN THE MEMBER STATES IN FIELDS WHICH ARE OF PARTICULAR IMPORTANCE TO THE COMMUNITY ; WHEREAS NUMEROUS REGIONS OF THE COMMUNITY ARE LAGGING BEHIND IN DEVELOPMENT AND THERE ARE SERIOUS PROBLEMS , PARTICULARLY IN THE MEDITERRANEAN REGIONS AND CERTAIN LESS-FAVOURED AREAS WITHIN THE MEANING OF COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 4 ); WHEREAS MEASURES MUST BE TAKEN IN RESPECT OF THESE AREAS SO AS TO ENABLE BETTER USE TO BE MADE OF THE HUMAN RESOURCES AND TO ENCOURAGE A GENERAL MOBILIZATION OF ALL MEANS OF INCREASING A BETTER RETURN FROM THE LAND RESOURCES , HAVING REGARD IN PARTICULAR TO ITS CAPACITY FOR CROP AND LIVESTOCK PRODUCTION AND THE POSSIBILITY OF RECYCLING WASTE FROM THE AGRICULTURAL INDUSTRY AND INDUSTRIES CONCERNED WITH PRIMARY PROCESSING OF AGRICULTURAL PRODUCTS , BY DEFINING CROP-GROWING AND LIVESTOCK-REARING METHODS APPROPRIATE TO THE REGIONAL CONTEXT ; WHEREAS THE PROSPECT OF ENLARGEMENT OF THE COMMUNITY MAKES IT MORE URGENT TO STUDY SOLUTIONS TO THESE PROBLEMS ; WHEREAS THESE MEASURES WILL CONTRIBUTE BY THEIR SPECIFIC APPROACHES TO RE-ESTABLISHING A NATURAL BALANCE GUARANTEEING HARMONIOUS DEVELOPMENT BETWEEN INDIVIDUALS AND THEIR ENVIRONMENT ; WHEREAS PROGRESS IN RESEARCH ON THE COMBATING OF DISEASES WILL HELP TO ELIMINATE MAJOR OBSTACLES TO THE HARMONIZATION OF LAWS AND TO TRADE , BOTH WITHIN THE COMMUNITY AND WITH NON-MEMBER COUNTRIES , IN ANIMALS AND LIVESTOCK PRODUCTS ; WHEREAS THE LACK OF A STANDARD COMMUNITY METHOD FOR DIAGNOSING BOVINE LEUCOSIS CONSTITUTES AN OBSTACLE TO THE MOVEMENT OF BREEDING CATTLE ; WHEREAS THE EXISTENCE IN AREAS BORDERING ON THE COMMUNITY OF PERMANENT CENTRES OF AFRICAN SWINE FEVER CONTINUALLY THREATENS COMMUNITY PIG FARMS ; WHEREAS MEASURES TO ACHIEVE A STANDARD METHOD FOR THE DIAGNOSIS OF BOVINE LEUCOSIS AND TO CONTROL SWINE FEVER OUTSIDE THE TERRITORY OF THE COMMUNITY THEREFORE PROVE NECESSARY ; WHEREAS ATTEMPTS SHOULD ALSO BE MADE TO ENSURE THE SYSTEMATIC ELIMINATION OF LOSSES AMONG YOUNG CATTLE BY DEVELOPING METHODS OF CONTROLLING PERINATAL PATHOLOGY ; WHEREAS THERE IS SERIOUS ECONOMIC WASTAGE IN THE PRODUCTION OF LIVESTOCK , CROP AND PRIMARY PROCESSING OF AGRICULTURAL PRODUCTS , DUE TO MANAGEMENT METHODS WHICH HAVE UPSET THE PHYSIOLOGICAL , PATHOLOGICAL AND ECOLOGICAL BALANCE ; WHEREAS IN THE COMMUNITY THERE IS A CONSIDERABLE DEFICIT IN VEGETABLE PROTEINS ; WHEREAS IT HAS BEEN FOUND THAT FODDER AND CEREALS RESOURCES ARE UNDER-UTILIZED AS A VIABLE SOURCE OF ANIMAL FEED ; WHEREAS CERTAIN PRODUCTS COULD BE REPLACED BY THE PRODUCTION OF PROTEIN-BEARING PLANTS ; WHEREAS ENCOURAGING THE PRODUCTION OF FODDER , PROTEIN-BEARING PLANTS , OIL-BEARING PLANTS AND LONG-STRAWED CEREALS IMPLIES INCREASING YIELD PER UNIT OF EXISTING OR POTENTIAL COMMUNITY CROPS ; WHEREAS THE COMMUNITY ' S FINANCIAL CONTRIBUTION SHOULD BE FIXED IN THIS DECISION , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THE JOINT RESEARCH PROGRAMMES AND THE PROGRAMMES TO COORDINATE RESEARCH CONCERNING SOCIO-STRUCTURAL OBJECTIVES , THE ELIMINATION OF OBSTACLES TO TRADE ON INTRA-COMMUNITY AGRICULTURAL MARKETS , THE EFFICIENCY OF PRODUCTION AND ALTERNATIVE PRODUCTS ( INCREASING MARKET VALUE OF FODDER PRODUCTION ), AS SPECIFIED IN THE ANNEX , ARE HEREBY ADOPTED . 2 . THE PROGRAMME SHALL RUN FOR FIVE YEARS FROM 1 JANUARY 1979 . 3 . THE COMMUNITY ' S FINANCIAL CONTRIBUTION TO THE IMPLEMENTATION OF THESE PROGRAMMES SHALL BE 18 602 000 EUROPEAN UNITS OF ACCOUNT FOR FIVE YEARS . THE ANNUAL APPROPRIATIONS SHALL BE FIXED IN THE FRAMEWORK OF THE BUDGETARY PROCEDURE . ARTICLE 2 DETAILED RULES FOR THE APPLICATION OF THIS DECISION , CONCERNING IN PARTICULAR THE SCIENTIFIC PRIORITIES TO BE OBSERVED IN THE JOINT PROGRAMMES AND THE COORDINATION PROGRAMMES , THE CRITERIA FOR SELECTING THE RESEARCH CENTRES AND INSTITUTES INVITED TO PARTICIPATE IN THE SPECIFIC MEASURES , AND THE GUIDANCE OF THE PROGRAMMES WHILE THEY ARE BEING CARRIED OUT , SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 8 OF REGULATION ( EEC ) NO 1728/74 . THE ANNUAL ALLOCATIONS AND THE FINANCIAL ADMINISTRATION OF THE APPROPRIATIONS RELATING TO THE VARIOUS PROGRAMMES SHALL BE DECIDED IN ACCORDANCE WITH THE SAME PROCEDURE . ARTICLE 3 THE COMMISSION SHALL ENSURE THE IMPLEMENTATION OF THE COORDINATION PROGRAMMES BY ORGANIZING SEMINARS , CONFERENCES , STUDY VISITS , EXCHANGES OF RESEARCH WORKERS AND SCIENTIFIC WORKING MEETINGS AND BY COLLECTING , ANALYZING AND PUBLISHING THE RESULTS . ARTICLE 4 THE COMMISSION SHALL MAKE AN ANNUAL REPORT TO THE EUROPEAN PARLIAMENT AND THE COUNCIL ON THE RESULTS OF THE ACTIVITIES CARRIED OUT UNDER THE PROGRAMMES COVERED BY THIS DECISION AND ON THE USE OF THE FUNDS ALLOTTED FOR THESE MEASURES . DONE AT LUXEMBOURG , 30 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT J . ERTL **** ANNEX SPECIFIC OBJECTIVES A . SOCIO-STRUCTURAL OBJECTIVES 1 . PROGRAMME FOR THE APPROPRIATE USE OF LAND AND RURAL DEVELOPMENT - RESEARCH INTO THE APPROPRIATE USE OF LAND ( AGRICULTURE , FORESTRY , PASTURE ). - SPECIAL PROBLEMS OF LESS-FAVOURED REGIONS : - FOREST-PASTURE SYSTEMS , BALANCE BETWEEN FOREST AND PASTURE HAVING REGARD TO THE OPPORTUNITIES FOR EXTENSIVE STOCK REARING , RE-ESTABLISHING WILD LIFE AND FIRE PREVENTION . - ASSESSMENT OF METHODS FOR THE MANAGEMENT OF LAND AND WATER RESOURCES . - MEASURES TO PROTECT AND MAINTAIN LAND AND WATER RESOURCES . - REGIONAL DEVELOPMENT AND REDEVELOPMENT PLANS . - THE RELATIONSHIP BETWEEN THE INDIVIDUAL AND HIS ENVIRONMENT . 2 . PROGRAMME ON MEDITERRANEAN AGRICULTURE - NEW WAYS OF EXPLOITING AGRICULTURAL RESOURCES IN SHORT SUPPLY . - SYSTEMATIC SEARCH FOR PRODUCTION ALTERNATIVES SO AS TO DEVELOP AGRICULTURE AND ENCOURAGE CHANGE TO NEW VARIETIES AND TYPES OF FARMING IN MEDITERRANEAN AREAS . - IMPROVING THE PRODUCTIVITY OF EXISTING CROPS ( INCLUDING PERMANENT PASTURE ). 3 . PROGRAMME ON AGRICULTURAL WASTE AND THE EFFLUENT OF INTENSIVE STOCK REARING - IMPROVEMENT OF CROPS AFTER THE SPREADING OF SEMI-LIQUID AND SOLID MANURE AND STUDY OF THE LONG-TERM EFFECTS ON THE ENVIRONMENT : - COMPLETION AND EXTENSION OF THE MATHEMATICAL MODEL AND ASSOCIATED RESEARCH SO AS TO ACHIEVE OPTIMUM MONITORING OF THE NATURAL REGENERATIVE CAPACITY OF SOILS ( PARTICULARLY LONG-TERM EFFECTS AND TRACE ELEMENTS ). - TECHNOLOGICAL PROBLEMS POSED BY SPREADING SEMI-LIQUID MANURE AND ITS INFLUENCE ON THE ENVIRONMENT ( ATMOSPHERE , SOIL , WATER ). - IDENTIFICATION AND CONTROL OF ODOURS PRODUCED BY SPREADING SEMI-LIQUID MANURE AND STABLING ANIMALS . B . ELIMINATION OF BARRIERS ON THE INTRA-COMMUNITY AGRICULTURAL MARKETS 4 . PROGRAMME ON ANIMAL PATHOLOGY - PROTECTION OF ANIMALS ( MAINLY PIGS AND CATTLE ) AGAINST PERINATAL DISEASES , INTESTINAL DISEASES AND RESPIRATORY COMPLAINTS AND STUDY OF THEIR ECONOMIC IMPACT ON THE MANAGEMENT OF UNDERTAKINGS . - PROBLEMS POSED BY THE STORAGE , TRANSPORT AND SPREADING OF SEMI-LIQUID AND SOLID MANURE AS REGARDS THE QUALITY OF FOODSTUFFS OF VEGETABLE AND ANIMAL ORIGIN : STUDY OF THEIR IMPACT ON ANIMAL AND HUMAN HEALTH ( COMMUNICABLE DISEASES ). - BOVINE LEUCOSIS : ESTABLISHMENT OF A HARMONIZED SYSTEM FOR CONTROLLING THIS DISEASE SO THAT ANIMALS AND MEAT MAY MOVE FREELY ON THE MARKET . - AFRICAN SWINE FEVER : ESTABLISHMENT OF A SYSTEM FOR CONTROLLING AND DIAGNOSING AFRICAN SWINE FEVER OUTSIDE THE COMMUNITY SO AS TO PREVENT CONTAMINATION WITHIN THE COMMUNITY AND TO ENSURE THAT PIGS AND PIGMEAT CONTINUE TO MOVE FREELY ON THE MARKET . C . PRODUCUCTION EFFICIENCY 5 . PROGRAMME TO IMPROVE THE PRODUCTIVITY OF COMMUNITY BEEF HERDS - INTERACTION BETWEEN GENOTYPE AND FEEDING AND MANAGEMENT . - OPTIMAL USE OF RESOURCES IN LESS-FAVOURED REGIONS . - INCREASING THE RATE OF REPRODUCTION OF BEEF HERDS . - INCREASING CARCASE AND MEAT QUALITY . - IMPACT OF EFFECTS OF STRESS AND REARING CONDITIONS ON HERD PRODUCTIVITY . 6 . PROGRAMMES ON INTEGRATED AND BIOLOGICAL PEST CONTROL - STUDIES FOR A MORE RATIONAL USE OF PESTICIDES IN THE LIGHT OF BETTER KNOWLEDGE OF PEST BIOLOGY . - PROGRESSIVE REPLACEMENT OF CHEMICAL PESTICIDES BY METHODS WHICH CAUSE LESS DAMAGE TO THE ENVIRONMENT AND CONSUME LESS ENERGY . 7 . PROGRAMME ON WAYS OF IMPROVING PLANT RESISTANCE TO DISEASE AND ENVIRONMENTAL PRESSURES - GENETIC IMPROVEMENT OF PLANTS FOR LONG-TERM RESISTANCE TO DISEASE . - IMPROVED EFFORTS AT COORDINATION SO AS TO ACHIEVE BETTER USE OF GENE BANKS . 8 . PROGRAMME ON PRIMARY PROCESSING OF AGRICULTURAL PRODUCTS - SEARCH FOR NEW OUTLETS FOR SURPLUS PRODUCTS . - QUALITY ASPECTS OF MARKET PRODUCE . 9 . PROGRAMME ON ELM DISEASE - PILOT EFFORT AT COORDINATION ON TREE DISEASE PROBLEMS . D . ALTERNATIVE PRODUCTS ( INCREASE OF MARKET VALUE OF FODDER PRODUCTION ) 10 . PROGRAMME FOR IMPROVED PRODUCTION OF VEGETABLE PROTEINS - RESEARCH INTO IMPROVEMENT OF FEED AND SEED LEGUMES . - RESEARCH INTO IMPROVEMENT OF THE MAIN OIL-BEARING CROPS . - RESEARCH INTO IMPROVEMENT OF FODDER GRASSES . - HARVESTING , TREATMENT AND PRESERVATION OF FODDER GRASSES AND LEGUMES .